DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-710, 131-14, 16, 36, 38, 48, 51-52, 55, 58, 61, 63, 114-115, 134 are under consideration. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 10, 13-14, 16, 36, 38, 48, 51,-52, 55, 58, 61, drawn to a method for correcting a mutation in a beta globin (HBB) gene in a cell, the method comprising transducing the cell with a replication-defective adeno-associated virus (AAV), classified in A61K48/00.
II. Claims 6-7, drawn to a method for treating a subject having a disease or disorder associated with an HBB gene mutation, the method comprising: (a) transducing an erythrocyte progenitor cell from the subject ex vivo with a replication- defective AAV comprising a; (b) administering the transduced cell to the subject, classified in A61K35/12.
III. Claim 63, 114, drawn to a replication-defective adeno-associated virus (AAV) comprising: (a) an AAV capsid comprising an AAV Clade F capsid protein; and (b) a correction genome for correcting a mutation in an HBB gene in a cell classified in A61K35/761, C12N15/62.
IV. Claim 115, drawn to a packaging system for recombinant preparation of an AAV, wherein the packaging system comprises - 13 - (a) a Rep nucleotide sequence encoding one or more AAV Rep proteins; (b) a Cap nucleotide sequence encoding one or more AAV Clade F capsid proteins; and (c) a correction genome as set forth in claim 1, wherein the packaging system is operative in a cell for enclosing the correction genome in the capsid to form the AAV, classified in C12N2750/141143, A61K35/761
V. Claim 134, drawn to a method for recombinant preparation of an AAV, the method comprising introducing the packaging system into a cell under conditions operative for enclosing the correction genome in the capsid to form the AAV, classified in A61K35/761.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product the product as claimed could be used in another method such as for treating a subject having a disease or disorder associated with an HBB gene mutation by transplanting a transduced erythrocyte progenitor cell. Therefore, invention of group I and III are related as product and process of use. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed could be used in another method such as for correcting a mutation in a beta globin (HBB) gene in a cell by transducing cells in vivo. Therefore, invention of group II and III are related as product and process of use. 
Inventions I-III are directed to related to distinct process The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I requires   correcting a mutation in a beta globin (HBB) gene in a cell by transducing the cell with a rAAV comprising: (a) an AAV capsid; and (b) a correction genome for correcting a mutation in an HBB gene in a cell, whereas invention of group II requires administering the transduced erythrocyte progenitor cell to the subject, which is not required by method of group I. In contrast method of claim V requires introducing the packaging system into a cell under conditions operative for enclosing the correction genome in the capsid to form the AAV not required by method of group I and II. Therefore, searching for distinct method steps would not be co-extensive in patent and non-patent literature. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I-II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product as claimed cannot be used in the process or made by the process of correcting a mutation in a beta globin .
 Inventions III and IV are directed to related distinct product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). The invention of group III and IV patentably distinct each from other because they are drawn to compositions that have distinct structure, function, and mode of utilities. In the instant case, the product of group III requires replication-defective adeno-associated virus (AAV) comprising: (a) an AAV capsid comprising an AAV Clade F capsid protein; and (b) a correction genome for correcting a mutation in an HBB gene, whereas invention of group IV requires a packaging system comprising a) a Rep nucleotide sequence encoding one or more AAV Rep proteins; b) a Cap nucleotide sequence encoding one or more AAV Clade F capsid proteins as set; and c) a correction genome, wherein the packaging system is operative in a cell for enclosing the correction genome in the capsid to form the AAV. Therefore, searches for compositions used in groups III and IV will not be coextensive in the patent and non-patent literature.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The composition of group IV is patentably distinct each from the methods of group I-II because these methods cannot be used to produce the compositions. Alternatively, the compositions may not be used in methods or will be used in more than one method.
Inventions VI and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process could be used to make different AAV using different packaging system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
the target locus as set forth in (a)-(g) in claim 14.
correction genome comprises the nucleotide sequence set forth in any one of SEQ ID NOs: 29- 42 and 104 as in claim 51.
AAV Clade F capsid protein comprises an amino acid sequence having at least 95% sequence identity with the amino acid sequence of amino acids 1-736  of SEQ ID NO:2 as set forth in 52, 55, 58.
 The species are independent or distinct because each species has distinct structure and would not be coextensive in patent and non-patent literature. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1, 6, 63, 114, 115 and 134 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one invention would not likely be applicable to another invention; (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632